Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 1 of 22 PAGEID #: 88




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO

                                        x
                                        : Civil Action No. 2:20-cv-04321-ALM-KAJ
ANTHONY DOVER, on behalf of himself and :
others similarly situated,              :
                                        :
                        Plaintiff,      :
                                        :
        v.                              :
                                        :
CONSUMER SAFETY TECHNOLOGY, LLC :
d/b/a INTOXALOCK,                       :
                                        :
                        Defendant.      :
                                        x

          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                          MOTION TO DISMISS
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 2 of 22 PAGEID #: 89




                                            Introduction

       To conform with changing consumer spending habits increasingly favoring leasing

arrangements over traditional credit financing, Congress created the Consumer Leasing Act

(“CLA”), 15 U.S.C. § 1667 et seq., in 1976 to extend the protections of the Truth in Lending Act

(“TILA”), 15 U.S.C. § 1601 et seq., to consumer leases for personal property. By enacting the

CLA, lawmakers made two things clear: (1) that borrowers and lessees both deserve clarity in their

transactions; and (2) that such clarity is attained through a detailed system of mandatory

disclosures meant to open consumers’ eyes as to their financial commitments. TILA (and therefore

the CLA) thus has been described as “a disclosure rather than regulatory statute”—giving no

quarter for creditors or lessors who burden consumers with confusing disclosures.

       Anthony Dover (“Plaintiff”) is one such consumer. He alleges in great detail that Consumer

Safety Technology, LLC (“Defendant”) rented him an ignition interlock device beginning in May

2020 through a lease agreement (the “Agreement”) that offered unclear and contradictory payment

obligations, ultimately leaving him uncertain as to the true costs of his lease—the precise harm the

CLA aims to avoid. Plaintiff’s confusion establishes not only his concrete injury for purposes of

constitutional standing, but also Defendant’s careless disregard of its disclosure obligations under

the CLA and its implementing regulations, 12 C.F.R. pt. 1013 et seq. (“Regulation M”).

       Defendant’s Motion to Dismiss, ECF No. 9 (the “Motion”), consequently presents no bar

to this litigation. Plaintiff adequately alleges Defendant’s violations of the law, the injury resulting

from those violations, and the potentially widespread harm caused by Defendant’s unclear ignition

interlock lease agreements. This Court should deny Defendant’s Motion in its entirety.

                                          Legal Standards

       A Rule 12(b)(6) motion “is a test of the plaintiff’s cause of action as stated in the complaint,




                                                   1
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 3 of 22 PAGEID #: 90




not a challenge to the plaintiff’s factual allegations.” Jack v. S. Park Ventures, LLC, No. 16-633,

2018 WL 1158370, at *3 (S.D. Ohio Mar. 5, 2018) (Marbley, J.).1 This Court must construe the

complaint in the light most favorable to Plaintiff, the non-moving party. Id. Rule 8(a)(2) requires

only a short and plain statement of the claim showing entitlement to relief. That is, the “factual

allegations must be enough to raise a right to relief above the speculative level.” Id.

          Challenges to jurisdiction under Rule 12(b)(1) “can fall into two categories: facial attacks

and factual attacks.” McGee v. E. Ohio Gas Co., 111 F. Supp. 2d 979, 982 (S.D. Ohio 2000)

(Marbley, J.). “Facial attacks question the sufficiency of the pleading,” and “[r]eview of such a

motion must take the allegations in the complaint as true and construe them in the light most

favorable to the nonmoving party.” Id. Conversely, “[a] factual attack . . . is a challenge to the

factual existence of jurisdiction”, in which case this Court “must resolve any factual disputes by

weighing the evidence that gives rise to the factual controversy,” while maintaining its own

“discretion in establishing the factual predicate of whether subject matter jurisdiction exists.” Id.

                                              Argument

     I.   The CLA imposes strict liability for disclosure violations, as it is a remedial statute
          construed liberally in favor of consumers.

          Before turning to the specifics of Defendant’s violations, they must be placed into context.

The CLA is but one part of a larger statutory framework intended to protect consumers in all

aspects of financial transactions. “Congress enacted the CLA as an amendment to [] TILA and

[thereby] extended [] TILA’s credit disclosure requirements to consumer leases.” Clement v. Am.

Honda Fin. Corp., 145 F. Supp. 2d 206, 209 (D. Conn. 2001).




1
       Internal citations, quotations, and footnotes are omitted, and emphasis is added, unless
otherwise noted.


                                                   2
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 4 of 22 PAGEID #: 91




       Thus, like the rest of TILA, the CLA “is a disclosure rather than regulatory statute,” id., in

that TILA “reflects a transition in congressional policy from a philosophy of ‘Let the buyer

beware’ to one of ‘Let the seller disclose.’” Layell v. Home Loan & Inv. Bank, F.S.B., 244 B.R.

345, 350 (E.D. Va. 1999). As the Second Circuit explained:

       [The CLA’s] primary purpose is to assure a meaningful disclosure of the terms of
       leases . . . so as to enable the lessee to compare more readily the various lease terms
       available to him. Because lease financing had become recognized as an alternative
       to credit financing and installment sales contracts, Congress also intended CLA
       disclosure requirements to enable comparison of lease terms with credit terms
       where appropriate. The CLA thus requires lessors of personal property subject to
       its provisions to make specified disclosures when a lease is entered into.

Turner v. Gen. Motors Acceptance Corp., 180 F.3d 451, 454 (2d Cir. 1999).

       “TILA achieves its remedial goals by a system of strict liability in favor of the consumers

when mandated disclosures have not been made.” In re Fox, 391 B.R. 772, 776 (Bankr. N.D. Ohio

2008); see also Rush v. Am. Home Mortg., Inc., No. 07-854, 2009 WL 4728971, at *5 (D. Md.

Dec. 3, 2009) (“In order to ensure that the consumer is protected as Congress envisioned, the

provisions of the Act and its implementing regulations must be strictly enforced.”). “A creditor

who fails to comply with TILA in any respect is liable to the consumer under the statute regardless

of the nature of the violation or the creditor’s intent.” In re Fox, 391 B.R. at 776.

       “Even technical or minor violations of TILA impose liability on the creditor.” Noel v. Fleet

Fin., Inc., 971 F. Supp. 1102, 1108 (E.D. Mich. 1997); see also Semar v. Platte Valley Fed. Sav.

& Loan Ass’n, 791 F.2d 699, 703-04 (9th Cir. 1986) (“[t]echnical or minor violations of TILA or

Reg[ulation] Z, as well as major violations, impose liability on the creditor”); Flesher v. Household

Fin. Corp. of Ohio, 640 F.2d 861, 862-63 (6th Cir. 1981) (finding TILA liability for failure to

include a dollar sign in required disclosures); Demitropoulos v. Bank One Milwaukee, N.A., 915

F. Supp. 1399, 1406 (N.D. Ill. 1996) (“[E]ven the most technical disclosure violations—whether

or not they cause actual damage or deception—may trigger liability for the offending creditor.”).


                                                  3
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 5 of 22 PAGEID #: 92




       The Seventh Circuit aptly summarized:

       It is not sufficient to attempt to comply with the spirit of TILA in order to avoid
       liability. Rather, strict compliance with the required disclosures and terminology is
       required. Many violations of TILA involve technical violations without egregious
       conduct of any kind on the part of the creditor. However, Congress did not intend
       that creditors should escape liability for merely technical violations.

Smith v. No. 2 Galesburg Crown Fin. Corp., 615 F.2d 407, 416 (7th Cir. 1980), overruled on other

grounds, Pridegon v. Gates Credit Union, 683 F.2d 182 (7th Cir. 1982).

       And to that end, “[t]he CLA, like [TILA], is a remedial consumer protection statute and,

therefore, should be liberally construed to effectuate its underlying purpose.” Corum v. Fifth Third

Bancorp, No. 99-268, 2003 WL 21672828, at *4 (W.D. Ky. July 10, 2003); see also Inge v. Rock

Fin. Corp., 281 F.3d 613, 621 (6th Cir. 2002) (“As a remedial statute, we must construe TILA’s

terms liberally in favor of consumers.”); accord Eby v. Reb Realty, Inc., 495 F.2d 646, 650 (9th

Cir. 1974) (“The Truth in Lending Act is a remedial statute designed as much as possible to permit

borrowers to make informed judgments about the use of credit. To effectuate this congressional

purpose requires that the Act’s terms be liberally construed.”).

       This is, in part, because “[t]he scheme of TILA is to create a system of private attorney

generals to aid its enforcement,” Jones v. TransOhio Sav. Ass’n, 747 F.2d 1037, 1040 (6th Cir.

1984), so “any misleading ambiguity—any disclosure that a reasonable person could read to mean

something that is not accurate—should be resolved in favor of the consumer.” Rubio v. Capital

One Bank, 613 F.3d 1195, 1202 (9th Cir. 2010). At its core,

       TILA and the regulations promulgated under it require a creditor to disclose
       relevant credit information to a consumer in comprehensible language and form.
       The required disclosures are intended to provide, especially to the inexperienced
       and uninformed consumer, a way to avoid the possibility of deception,
       misinformation, or at least an obliviousness to the true costs of a credit transaction.




                                                 4
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 6 of 22 PAGEID #: 93




Clement, 145 F. Supp. 2d at 210. Therefore, “a misleading disclosure is as much a violation of

TILA as a failure to disclose at all.” Rush, 2009 WL 4728971, at *5.2

    II.   Plaintiff sufficiently alleges that the Agreement provides vague, conflicting, and
          ultimately overwhelming payment disclosures that violate the CLA.

          A. The CLA and Regulation M require specific disclosures in lease agreements and
             even provide a model leasing form to promote compliance and protect the public.

          The CLA governs all leases longer than four months for personal property used primarily

for personal, family, or household purposes, subject to a dollar limit not at issue here. 15 U.S.C. §

1667(1). The statute, in conjunction with Regulation M, demands certain disclosures in these

consumer lease transactions, some of which must also be set apart, or “segregated,” from the

remainder of the lease terms, to allow easy reference by the consumer. Relevant here, lessors like

Defendant must clearly and conspicuously disclose:

          •   the amount of other charges payable by the lessee but not included in the periodic
              payments, and a description of those charges (15 U.S.C. § 1667a(4));

          •   the total amount of other charges payable to the lessor beyond the periodic payments,
              itemized by type and amount, and segregated from the remainder of the lease (12 C.F.R
              pt. 1013.4(d)); and

          •   the total of payments, with a description such as “the amount you will have paid by the
              end of the lease,” segregated from the remainder of the lease (12 C.F.R. pt. 1013.4(e)).

          Appended to Regulation M and Plaintiff’s complaint, see ECF No. 1-1, is a model leasing

form to be used in consumer transactions like Plaintiff’s. This model form presents all requisite

disclosures in a format specifically recommended and approved by the Board of Governors of the




2
        When a lessor like Defendant fails to comply with its disclosure obligations, the CLA
allows a private cause of action to recover both actual and statutory damages. See 15 U.S.C. §§
1640, 1667d(a); Lawson v. Bank One, Lexington, N.A., 35 F. Supp. 2d 961, 965 (E.D. Ky. 1997)
(“A lessor which fails to comply with the provision of the [CLA] is liable to the lessee for
damages.”). The statute also expressly encourages enforcement via the class action mechanism, as
Plaintiff seeks to accomplish here. 15 U.S.C. §§ 1640(a)(2)(B), 1667d(a).


                                                   5
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 7 of 22 PAGEID #: 94




Federal Reserve System (“Board”).3 By rule, even if the model form is not used, a consumer lease

agreement’s “headings, content, and format” nevertheless must be “provided in a manner

substantially similar to the” model form. 12 C.F.R. pt. 1013.3(a)(2).

         The Board revised the model form in 1996 to adopt Regulation M’s then-new “segregated”

lease disclosure requirements, explaining:

         [The regulations previously] required that all disclosures be made together on a
         separate statement or in the lease contract “above the place for the lessee’s
         signature.” The Board has deleted this requirement along with the meaningful
         sequence, same-page, and type-size disclosure requirements, replacing them with
         the requirement that disclosures be segregated. Most commenters generally
         supported the proposed segregation requirement, although some commenters
         opposed the deletion of the other requirements. They believed that the signature
         requirement ensured that lessors would give disclosures before the consumer
         becomes obligated on the lease and discouraged lessors from putting important
         information on the back of a lease document. The Board believes that a segregation
         requirement and the clear and conspicuous standard provide the same level of
         protection as the previous rules.

61 FR 52246-01, 52249 (Oct. 7, 1996).

         In so doing, the Board observed consumer and industry feedback regarding this new

“segregation” requirement:

         Many commenters believed that consumers would be more likely to read and
         understand the disclosures if key items were segregated from other disclosures and
         contract terms. Pursuant to its authority under section 105(a) of the TILA, the Board
         has adopted the requirement that certain consumer leasing disclosures be
         segregated from other required disclosures and from general contract terms to
         assure clear, conspicuous, and meaningful disclosure of lease terms.

Id. And as to the disclosures’ presentation, the Board made clear its preference for the model form:

         The Board believes that the segregation requirement and the requirement that
         disclosures be in a form substantially similar to the applicable model form in
         appendix A adequately focuses the consumer’s attention on key information.



3
       The Board initially oversaw the CLA and Regulation M until the creation of the Consumer
Financial Protection Bureau (“Bureau”) in 2011. For simplicity, references to the “Board” also
may include actions or interpretations subsequently adopted or revised by the Bureau.


                                                  6
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 8 of 22 PAGEID #: 95




         Lessors may provide the segregated disclosures on a separate document or may
         include them in their lease contracts, apart from other information. The general
         content, format, and headings for these disclosures should be substantially similar
         to those contained in the model forms in appendix A. Lessors may continue to
         provide the remaining disclosures required by Regulation M and the CLA in a
         nonsegregated format.

Id. For Plaintiff—and likely countless other ignition interlock lessees—Defendant failed to heed

the Board’s findings and conclusions regarding the model leasing form.

         B. The Agreement confusingly lists at least 17 different fees and charges, with little
            explanation of how they will be assessed, in violation of the law.

            1. Plaintiff adequately pleads Defendant’s failings in mixing potential fees with
               mandatory fees.

         Plaintiff adequately alleges that Defendant failed to meet its obligations under the CLA in

several respects—each of which provides independent grounds for liability. First, Defendant must

clearly and meaningfully disclose “the amount of other charges payable by [Plaintiff] not included

in [his] periodic payments, [with] a description of th[ose] charges,” 15 U.S.C. § 1667a(4).

Additionally, the “total amount of other charges payable to [Defendant], itemized by type and

amount, that are not included in the periodic payments” must be properly segregated from the

remainder of the lease terms. 12 C.F.R. pt. 1013.4(d).

         Plaintiff meticulously pleads precisely how the Agreement fails to meet these specific

requirements—even going beyond the Rule 8(a) notice pleading standard. See ¶¶ 72-88.4

Beginning with section 1667a(4), the Agreement must clearly and conspicuously disclose the

“other charges payable” beyond Plaintiff’s periodic (i.e., bi-weekly) payments, plus it must clearly

and conspicuously describe those charges. In other words, to the extent Plaintiff is obligated to

pay any fees or charges beyond his usual bi-weekly lease payments, Defendant is obligated to




4
         Citations to “¶¶ __” refer to paragraphs in Plaintiff’s Class Action Complaint, ECF No. 1.


                                                  7
    Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 9 of 22 PAGEID #: 96




explain as much. Accord Turner, 180 F.3d at 454 (the CLA’s “primary purpose is to assure a

meaningful disclosure of the terms of leases . . . so as to enable the lessee to compare more readily

the various lease terms available to him”).5

         The Agreement here does none of these things. It instead lists a dizzying array of some 17

fees beyond the bi-weekly $45.68 “Lease payment,” including: (1) a Setup Fee of $29.58; (2) a

Device Protection Fee of $5.38; (3) a Data Processing Fee of $3.00 per time, with an “estimated

total” of $19.38; (4) an Administrative Closing Fee of $64.49; (5) a State Fee of $12.00; (6) a No

Show Fee of $50.00; (7) a Lockout Fee of $80.63; (8) an Early Cancellation Fee of $215.00; (9)

an Initial Replacement Fee of $26.88; (10) a Data Log Fee of $25.00; (11) a Reset Calibration Fee

of $43.00; (12) an Expedited Shipping Fee “Starting At” $19.35; (13) a Late Payment Charge of

$4.99 “subject to any state restrictions”; (14) a Vehicle Switch Fee of $32.25; (15) Labor Per Hour

of $53.75; (16) a Chargeback Fee of “[t]he lesser of $30.00, or the maximum amount allowed by

state law”; and (17) a Return Check Fee of $15.00. See ¶¶ 73-74; ECF No. 1-2 at 1.

         If each of these fees were to be assessed just once during the lease term, this represents

several hundred dollars more that Plaintiff must pay above and beyond his usual bi-weekly

payments. Of course, it is not clear whether and to what extent the fees would be assessed, if ever.

¶¶ 73, 81. A search through the Agreement’s fine print illuminates additional context for a select




5
        Through its official commentary the Board offers that the CLA’s “clear and conspicuous
standard requires that disclosures be reasonably understandable.” 12 C.F.R. pt. 1013, Supp. I, at
1013.3(a)-2. According to the Third Circuit, “‘Understandable’ means more than ‘legible’; many
things are legible but not understandable. It is therefore apparent that the Official Staff
Commentary interprets the term ‘clearly’ to refer to meaning, not just appearance.” Applebaum v.
Nissan Motor Acceptance Corp., 226 F.3d 214, 220 (3d Cir. 2000). Correspondingly, it strains
credulity for Defendant to suggest that “‘[c]lear and conspicuous’ refers to the mode of
presentation, not whether the disclosures are comprehensible to a particular plaintiff,” ECF No. 9
at 14, or that mere visibility—as opposed to comprehensibility—is all that matters. See id. at 15.


                                                 8
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 10 of 22 PAGEID #: 97




few fees, but Plaintiff is left to guess as to many of them. For example, how often must Plaintiff’s

data be processed during the lease, and how might those efforts ultimately total $19.38 if each

transaction costs a flat $3.00? See ¶¶ 77-79. And how is $3.00 “Data Processing” different from a

$25.00 “Data Log,” why would such a Data Log be necessary, and how often? See ¶ 83. Other

issues abound. See id. (e.g., are “Late Payment Charges” in Ohio “subject to any state restrictions,”

and does Ohio law affect the $30.00 Chargeback Fee?).

       “The [CLA] was intended to provide consumers with comprehensive information about the

actual costs of leasing[,] thus enabling them to compare alternatives.” Easterwood v. Gen. Elec.

Capital Auto Lease, Inc., 825 F. Supp. 306, 310 (N.D. Ga. 1993). Defendant’s conflicting and

open-ended fee disclosures provide no assurance whatsoever of the “actual costs” of the

Agreement; these vagaries are the opposite of assuring, and thus give rise to liability. See Danger

v. Nextep Funding, LLC, 355 F. Supp. 3d 796, 811 (D. Minn. 2019) (“Section 2 of the [lease]

Agreement contains information that a consumer might view as conflicting and confusing”);

Hughes v. Cardinal Fed. Sav. & Loan Ass’n, 566 F. Supp. 834, 840 (S.D. Ohio 1983) (Spiegel, J.)

(“The disclosure forms [] do not in any way explain the essential terms of the variable interest rate.

They merely direct the borrowers to examine a legal document to gain information about a very

essential term of their loans. This is not sufficient to comply with the TILA.”).

           2. Defendant’s half-hearted use of the model form cannot save it from liability.

       Turning to Regulation M’s segregation requirements, while it is true that Defendant

attempts to utilize the model form on the first page of the Agreement, compare ECF No. 1-1 with

ECF No. 1-2 at 1, the added itemization of the various fees outlined above creates more confusion

than clarity. As Plaintiff states in his complaint, “rather than comply with Regulation M by

adequately segregating the fees and charges for which Plaintiff is responsible, Defendant clusters

together more than a dozen potential fees and charges, and then directs Plaintiff to review the


                                                  9
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 11 of 22 PAGEID #: 98




boilerplate fine print on the next several pages to decipher the purpose and potential imposition of

such fees and charges.” ¶ 87 (emphasis in original). But any explanations that might be found

scattered among those remaining pages (pertaining to only certain of the additional potential fees)

cannot satisfy Defendant’s regulatory obligations to properly segregate the “total amount of other

charges payable” from the bi-weekly lease payments. ¶ 88; 12 C.F.R. pt. 1013.4(d). That is,

Defendant’s referral to other pages of the Agreement is tantamount to no segregation at all. Accord

Pearson v. Easy Living, Inc., 534 F. Supp. 884, 894-95 (S.D. Ohio 1981) (Hogan, J.) (entering

judgment for plaintiffs on TILA violations for improper placement of required disclosures).

       Defendant hopes to avoid these obvious shortcomings by highlighting the visual

similarities between the model form and the Agreement, see ECF No. 9 at 8-9, by pointing to

actual charges on Plaintiff’s account statement, see id. at 11, and ultimately by seeking refuge in

the Official Comments to Regulation M. See id. at 11-12. All of these efforts fall flat, however.

       First, while it is true that the Agreement appears like the model form, the two still differ in

one important respect: Defendant stuffed an additional 15 line items into what it now calls a “lower

box” at the bottom of the page, beneath “Other Important Terms.” See ECF No. 1-2 at 1; ECF No.

9 at 12. By adding this lower box, Defendant essentially doubled the size and substance of the

model form’s intended disclosures—and mixed mandatory fees with potential fees. This is

significant, as Regulation M demands that the disclosures required to be “segregated” from all

other information (via the model form) “contain only directly related information” with “headings,

content, and format” “provided in a manner substantially similar to the applicable model form.”

12 C.F.R. pt. 1013.3(a)(2). So, those 15 additional fees in the lower box should only be included

if “directly related” to the requisite disclosures—which apparently is not the case.




                                                 10
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 12 of 22 PAGEID #: 99




       Importantly, the model form already includes a designated column for “Other Charges.”

ECF No. 1-1. And within this column on the Agreement, Defendant includes just three specific

non-zero fees: (1) Data Processing; (2) Administrative Closing; and (3) a State Fee. ECF No. 1-2

at 1. Defendant ultimately charged all three fees to Plaintiff, according to the account statement it

proffers with the Motion. See ECF No. 10 at 4.6 The 15 other fees and charges that Plaintiff

complains of, which are printed in the “lower box” at the bottom of the page, ultimately were not

charged. See id. Thus, with the benefit of hindsight, Plaintiff’s actual charges may be found in

those sections of the Agreement that specifically mirror the model form. For Defendant to have

then expanded the model form to include additional potential fees, which ultimately were not

assessed to Plaintiff’s account, is improper. See Hemauer v. ITT Fin. Servs., 751 F. Supp. 1241,

1243 (W.D. Ky. 1990) (“[T]o justify a departure from TILA the creditor must show that the

departure enhances the clarity of the disclosure, facilitates customer comprehension or is required

because of the impracticability of any other arrangement.”).




6
        For purposes of the Rule 12(b)(6) portion of the Motion, this Court should not consider
Plaintiff’s account statement as it is not central to Plaintiff’s claims, nor attached to Plaintiff’s
complaint, nor referenced therein. See Jackson v. Thompson, No. 05-823, 2006 WL 1697631, at
*3 (S.D. Ohio June 20, 2006) (Marbley, J.) (“[A]s a general rule, matters outside the pleadings
may not be considered in ruling on a 12(b)(6) motion to dismiss unless the motion is converted to
one for summary judgment.”); see also Hogan v. Cleveland Ave Rest. Inc., No. 15-2883, 2018 WL
1475398, at *3 n.5 (S.D. Ohio Mar. 26, 2018) (Marbley, J.) (refusing to consider defendants’
declarations and corporate documents at the motion to dismiss stage). Defendant contends that the
account statement should be considered “because it contains the billing and payment information
both referred to in Plaintiff’s Complaint (see Compl. ¶ 50, ¶¶ 40-48) and central to Plaintiff’s
claims.” ECF No. 9 at 10 n.5. However, the only document dispositive to Plaintiff’s claims is the
Agreement itself, which Plaintiff alleges fails to provide adequate disclosures under the law. See
generally ECF No. 1. Whether Plaintiff ultimately paid $1, or $1,000, or nothing at all pursuant to
that Agreement is irrelevant; all that matters here is what Defendant did—and did not—disclose
in the Agreement. In any event, as explained herein, should the Court elect to consider the account
statement, such consideration would only bolster Plaintiff’s claims.


                                                 11
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 13 of 22 PAGEID #: 100




       Nevertheless, Defendant now asks this Court to determine, as a matter of law, that such

expansion is permitted. See ECF No. 9 at 11-12. However, “[o]rdinarily, whether disclosures under

[TILA] are inaccurate, misleading, or confusing is a question of fact for the factfinder,” and thus

inappropriate for resolution at the pleading stage. Clement, 145 F. Supp. 2d at 209. Plaintiff’s

claims deserve to be heard by a jury, and he has adequately pleaded them to earn that opportunity.

See Corum, 2003 WL 21672828, at *4 (refusing to dismiss CLA claim at the pleading stage

because “fairness require[d]” related factual determinations).

       The jury is entitled to consider that Regulation M’s segregation requirements are meant “to

assure clear, conspicuous, and meaningful disclosure of lease terms,” and to “adequately focus[]

the consumer’s attention on key information.” 61 FR 52246-01, 52249 (Oct. 7, 1996). The very

potential fees that Plaintiff found confusing, and about which he now complains, distracted from

the Agreement’s “key” mandatory payment terms (as confirmed by the account statement, see

ECF No. 10), and ultimately clouded the “actual costs” of the Agreement. This ambiguity is

something the CLA is meant to protect against. See Easterwood, 825 F. Supp. at 310; ¶¶ 84-88.

       Along these same lines, it is not true that the additional 15 fees included in the “lower box”

are sanctioned by the Official Comments to Regulation M. See ECF No. 9 at 12. Defendant’s self-

serving interpretation is at odds with the Board’s edict that “[t]he general content, format, and

headings for [segregated] disclosures should be substantially similar to those contained in the

model forms []. Lessors may continue to provide the remaining disclosures required by Regulation

M and the CLA in a nonsegregated format.” 61 FR 52246-01, 52249 (Oct. 7, 1996).

       Plaintiff alleges that Defendant’s decision to ignore this guidance and place an additional

15 fees (none ultimately charged) within the segregated disclosures, rather than among the

nonsegregated disclosures, risked consumer confusion and distraction from the key lease terms.




                                                12
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 14 of 22 PAGEID #: 101




Whether Defendant’s placement constitutes a violation is, at a minimum, a question for the jury—

and not grounds for dismissal of this action.7 See Danger, 355 F. Supp. 3d at 810-11 (refusing

dismissal of CLA claims over payment disclosures because “[g]iven the language of the

Agreement, the Court cannot say, as a matter of law, that the disclosures in question meet the clear

and conspicuous standard advanced by” the defendant).8

       C. The Agreement provides conflicting amounts for the “total of payments” Plaintiff
          owes, in further violation of the CLA and Regulation M.

       Next, the Agreement fails in another respect: Plaintiff was in the dark as to his total

financial commitment. Regulation M demands segregated disclosure of the “total of payments”

owed under the lease, “with a description such as ‘the amount you will have paid by the end of the

lease.’” 12 C.F.R. pt. 1013.4(e). This disclosure is meant to apprise the consumer of his total

financial obligation over the term of the lease, so the “total of payments” is to be calculated by




7
        Defendant insists that it is permitted to use estimations for its Data Processing Fees, and
that the timing of its fees are not subject to mandatory disclosure. See ECF No. 9 at 11-12. Both
arguments miss the point. Plaintiff pleads confusion as to whether, if at all, he would be charged
many of the fees listed in his Agreement, see ¶¶ 71-88, 103, not simply when it would happen.
And his confusion extends to the estimated Data Processing Fees; Defendant estimated an irregular
sum that did not—and cannot—square with the stated fee. See ¶¶ 77-78 (Defendant’s estimation
of $19.38 is not evenly divisible by $3.00). This is the confusion the CLA is meant to avoid. See
Clement, 145 F. Supp. 2d at 210 (“TILA and the regulations promulgated under it require a creditor
to disclose relevant credit information to a consumer in comprehensible language and form.”).
8
       The Northern District of Ohio’s decision in Gaydos v. Huntington Nat’l Bank, 941 F. Supp.
669 (N.D. Ohio 1996), is a red herring. See ECF No. 9 at 11. In that action concerning the lessor’s
accounting for profits earned from its investment of the lessee’s security deposit, the court
considered the very narrow issue of whether such investment profits inure to lessees’ benefit and
thus should qualify as “charges” against their remaining lease payments. 941 F. Supp. at 675. The
issue at hand was how far the CLA reasonably could be stretched to require disclosure of
information not expressly addressed in the statute or Regulation M. Conversely, Plaintiff’s claims
here center on Defendant’s duty to properly disclose payment obligations—something
fundamental to a lessor-lessee relationship and expressly required by the CLA and Regulation M.


                                                13
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 15 of 22 PAGEID #: 102




taking “the sum of the amount due at lease signing . . . the total amount of periodic payments . . .

and other charges” payable along the way. Id.

       Though the Agreement purports to disclose $840.27 as the “Total of Payments (The

amount you will have paid by the end of the Lease, including sales tax and state mandated fees, if

applicable),” this figure is irreconcilable with other of the Agreement’s terms—and thus inaccurate

and violative of Regulation M. ¶ 91. Indeed, there are multiple inconsistencies.

       First, the “Other Charges” in the third column include an estimated line item of $19.38 for

Data Processing Fees. See ECF No. 1-2 at 1. Putting aside that this estimation cannot square with

the $3.00 per-transaction fee, as explained above, the total “Other Charges” of $95.87 necessarily

relies upon an estimation for Data Processing Fees, which means the $95.87 itself is an estimation.

And because $95.87 necessarily is an estimation, so, too, is the $840.27 provided for “Total of

Payments.” But Defendant does not make this clear and thus likely overestimated or

underestimated Plaintiff’s total obligations without stating so.

       Second, the 15 additional “lower box” fees present the same problem. The $840.27 “Total

of Payments” does not account for any of these potential fees, thereby potentially underestimating

the true cost of the lease by hundreds of dollars. ¶¶ 94-96. Nor does Defendant provide a disclaimer

that its “Total of Payments” tally of $840.27 is subject to change depending upon the imposition

of any of the 15 “lower box” fees. Defendant instead opts for the antiquated, and now unlawful,

approach of “Let the buyer beware” rather than “Let the seller disclose.” Layell, 244 B.R. at 350.

       It bears repeating that the function of segregated disclosures is to present only the most

important information in a dedicated space that focuses consumers’ attention on the “key” lease

terms. 61 FR 52246-01, 52249 (Oct. 7, 1996). Either the 15 “lower box” fees rise to such a level

as to be properly included, and explained, in Plaintiff’s total obligation, or they do not—in which




                                                 14
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 16 of 22 PAGEID #: 103




case they do not belong among the segregated disclosures.9 Plaintiff sufficiently pleads that, under

either scenario, Defendant has failed him and other similarly situated lessees. ¶¶ 91-96; see also

Taylor v. TimePayment Corp., No. 18-378, 2019 WL 1375594, at *14 (E.D. Va. Feb. 5, 2019),

report and recommendation adopted in part, 2019 WL 1449622 (E.D. Va. Mar. 31, 2019)

(sustaining TILA claims for inadequate disclosure of “total of payments”); Danger, 355 F. Supp.

3d at 810-11 (same for CLA claim over allegedly under-reported “total of payments”).

       Third, the Agreement presents confounding discrepancies between Plaintiff’s total

obligation and the official fees and taxes he must pay. ¶¶ 97-100. While on the one hand disclosing

a “Total of Payments” of $840.27, on the very next page Defendant advises that “[t]he total amount

[Plaintiff] will pay for official fees and taxes over the term of [his] Lease, whether included with

[his] recurring payments or assessed otherwise, is: $840.27.” ¶ 97. More confusing, Defendant

cautions that this “is an estimate based on an estimate of $25.68 for sales tax and an estimate of

$12.00 for other state mandated fees . . . .” Id. There is no way of reconciling that Plaintiff’s total

obligation is $840.27 even though his “official fees and taxes,” alone, also are $840.27, based on

estimated sales tax of $25.68 and $12.00 in other “state mandated fees.” None of this makes sense.

       Even accepting that the Agreement includes a typo (or two) in this particular section—

which by itself is sufficient for CLA liability, see Noel, 971 F. Supp. at 1108 (“Even technical or

minor violations of TILA impose liability on the creditor.”)—the estimated official taxes of $25.68




9
        Ironically, Defendant agrees with Plaintiff that “informational overload” should be avoided
in lease disclosures, citing the Supreme Court’s finding in Ford Motor Credit Co. v. Milhollin, 444
U.S. 555, 568-69 (1980) (emphasis in original), that “[m]eaningful disclosure does not mean more
disclosure.” See ECF No. 9 at 15. But Defendant’s attempted use of the model form is no blanket
bar to liability, as Defendant suggests. Id. This is particularly true where Defendant used an
expanded model form stuffed with an additional 15 “lower box” fees lacking any accompanying
explanation of whether and how they would be applied. Indeed, Defendant most certainly
“overloaded” the requisite segregated disclosures in Plaintiff’s Agreement.


                                                  15
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 17 of 22 PAGEID #: 104




are not listed elsewhere among the segregated disclosures, and thus are not ostensibly included in

Plaintiff’s “Total of Payments.” The Motion is conspicuously silent on this confusion, stating only

that “Plaintiff’s total taxes were disclosed[,] and Plaintiff was charged consistent with the amount

disclosed.” ECF No. 9 at 14. Of course, this does not address Plaintiff’s well-pleaded allegations

that the disclosed taxes conflict with the rest of the payment disclosures. See ¶¶ 98-99.10

       Given the foregoing, Plaintiff has sufficiently stated a claim for violations of the CLA.

III.   Plaintiff has suffered a sufficient injury for Article III standing.

       Lastly, Plaintiff specifically pleads that, as a result of Defendant’s failure to adequately

disclose his payment obligations, “he was confused and unsure as to many of [the Agreement’s]

financial terms, including” his total obligation under the lease, his obligation for official fees and

taxes, and whether and to what extent he would be assessed the other fees and charges crammed

into the lower box of the Agreement. ¶ 103. Plaintiff thus suffered the very type of harm the CLA

aims to prevent—confusion and obliviousness over lease terms tantamount to deception by

Defendant. ¶ 104; Clement, 145 F. Supp. 2d at 210.

       Plaintiff sufficiently pleads his injury resulting from Defendant’s CLA violations, so

Defendant’s efforts to demonstrate otherwise ring hollow. See ECF No. 9 at 5-7. Defendant

misunderstands the activities giving rise to Plaintiff’s standing. That it ultimately charged Plaintiff

only six unique fees that all appear in the Agreement is beside the point. See id. at 6. The crux of

this lawsuit is Defendant’s failure to comply with the CLA’s disclosure requirements by including



10
        Schmidt v. Nissan Motor Acceptance Corp., 104 F. Supp. 2d 955 (N.D. Ill. 2000), provides
more support for Plaintiff than it does Defendant. See ECF No. 9 at 15. There, the plaintiffs
complained of a $250 disposition fee not being adequately disclosed. 104 F. Supp. 2d at 957. The
court ultimately denied a motion to dismiss, finding the complaint “satisfies the liberal notice
pleading standard of Rule 8, which requires plaintiffs only to give defendant minimal notice of the
basis of the suit,” and that “a reasonable jury could conclude that defendant’s disclosure of the
disposition fee violated the Consumer Leasing Act.” Id. So, too, here.


                                                  16
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 18 of 22 PAGEID #: 105




the bevy of other fees and charges listed on that same page, none of which may have been charged

ultimately, but all of which implied hundreds of dollars in added cost—without proper explanation.

Defendant’s violations—and the requisite harm to Plaintiff—stem not from the monies assessed

to Plaintiff’s account during the term of the lease but rather from the inadequate and confusing

explanations of those assessments at the outset of the lease.

       Defendant baldly states that “[f]ees not charged cannot be the basis for injury-in-fact and

standing.” ECF No. 9 at 7.11 This misses the mark entirely, and in fact, district courts have applied

Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), to find Article III standing for CLA violations

materially identical to Plaintiff’s. For example, the Eastern District of Virginia observed that

       Congress enacted the CLA to prevent the deception, misinformation, and
       obliviousness to the true costs of credit or lease terms encountered by inexperienced
       or uninformed consumers. To further this goal, the CLA requires lenders to make
       numerous written, and sometimes segregated, disclosures to borrowers.

       As alleged in the Complaint . . . Taylor plausibly alleges that Timepayment violated
       a number of these requirements. These purported violations include, among others:
       (1) providing misinformation, by misleadingly identifying the sum of the monthly
       payments as the total amount due under the Agreement; and, (2) omitting required
       information, such as the total amount due under the Agreement. These alleged
       violations do not merely represent a failure to disclose required information; as
       alleged, they arguably provide inaccurate information, via questionable
       provisions, which potentially mislead the consumer.

       Taylor at times describes the disclosures as “misleading[ ],” and describes himself
       as “unaware” of the true financing cost associated with purchasing the heat pump.
       The statutory violations, it seems, go to the heart of what the CLA sought to


11
         Miller v. Nissan Motor Acceptance Corp., 362 F.3d 209 (3d Cir. 2004), provides no threat
to Plaintiff’s standing here. But see ECF No. 9 at 7. Miller involved several claims under the CLA,
including § 1667a disclosure violations and a § 1667b(b) claim over the reasonableness of an early
termination fee. The court dismissed only this latter claim because the plaintiffs “never paid the
early termination charge pursuant to the Paragraph 18 formula. Therefore, they were not harmed
by it, even assuming it is unreasonable and violates § 1667b(b).” 362 F.3d at 221. Here, however,
Plaintiff does not challenge the fees themselves; he takes issue with the sufficiency of their
disclosure by Defendant. And to that end, worth noting, while the Third Circuit dismissed the §
1667b(b) claim, it also confirmed liability under § 1667a—the provision at issue here—for Nissan
Motors’ multiple disclosure failures in the plaintiffs’ lease agreements. Id. at 219-220.


                                                 17
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 19 of 22 PAGEID #: 106




       prevent: deception of, misinformation directed at, and obliviousness of a consumer
       as to the terms and amount due under a lease agreement. Taylor plausibly alleges
       that Timepayment violated the CLA’s required disclosures; and he plausibly
       alleges that he suffered the kind of harm Congress intended to prevent by regulating
       these very disclosures.

Taylor, 2019 WL 1449622, at *7-8.

       And in Danger, the District of Minnesota confirmed standing in an analogous situation

involving disputed disclosures in a lease agreement:

       Danger has alleged that Defendants failed to adequately convey the total amount
       she owed under the Agreement, the total finance charge she was required to pay,
       and the finance charge expressed as an APR. These allegedly inadequate
       disclosures created a risk of real harm to a concrete interest that both the TILA and
       the CLA were enacted to protect—the informed use of credit. And, in this case,
       Danger has plausibly alleged that “real harm” materialized, as she continues to pay
       an interest rate of more than 120% for her dog. Further, Plaintiff alleges that she
       chose not to shop for credit or obtain alternative financing at a better rate because
       of Defendants’ allegedly inadequate disclosures. For all of these reasons, the Court
       finds that Plaintiff has properly alleged standing to seek monetary relief for her
       claims under the TILA and CLA.

355 F. Supp. 3d at 808; accord ¶ 108 (“Had Plaintiff known of the true costs involved, he would

have pursued other options to obtain the ignition interlock device he needed.”).

       Also apposite, the Sixth Circuit confirmed that disclosure violations of federal consumer

protection statutes confer standing. In Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747 (6th Cir. 2018),

the Sixth Circuit found sufficient harm for Article III standing where a debt collector sent initial

debt collection letters lacking certain disclosures mandated by the Fair Debt Collection Practices

Act (“FDCPA”). The violations concerned incomplete disclosures regarding consumers’ need to

submit written disputes to trigger certain protections under the FDCPA. The Sixth Circuit found

standing because the “letters present[ed] a risk of harm to the FDCPA’s goal of ensuring that

consumers are free from deceptive debt-collection practices because the letters provide[d]

misleading information about the manner in which the consumer can exercise [his] statutory right

to obtain verification of the debt or information regarding the original creditor.” Id. at 757.


                                                 18
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 20 of 22 PAGEID #: 107




       The Sixth Circuit satisfied itself that the mere “risk of harm” traceable to the defendant’s

failures conferred standing, for without the statutorily-mandated disclosures, “Plaintiffs were

placed at a materially greater risk of falling victim to ‘abusive debt collection practices’” that the

FDCPA was enacted to prevent. Id. at 758 (citing 15 U.S.C. § 1692(e)); see also Geary v. Green

Tree Servicing, LLC, No. 14-522, 2017 WL 2608691, at *3-5 (S.D. Ohio June 16, 2017) (Marbley,

J.) (confirming FDCPA standing because the claimed injury “involve[d] the failure to disclose

required information, the disclosure of which was the purpose of the statute”).

       So, too, here for Plaintiff—the failure of Defendant to carefully follow the disclosure

requirements of the CLA left him confused and oblivious as to the total cost to him under the

Agreement. Accord Strubel v. Comenity Bank, 842 F.3d 181, 190 (2d Cir. 2016) (“A consumer

who is not given notice of his obligations is likely not to satisfy them and, thereby, unwittingly to

lose the very credit rights that the law affords him. For that reason, a creditor’s alleged violation

of each notice requirement, by itself, gives rise to a ‘risk of real harm’ to the consumer’s concrete

interest in the informed use of credit.”) (emphasis in original).

       And despite Defendant’s protests to the contrary, this confusion is enough to satisfy

standing even if it did not actually lead to Plaintiff paying more than the “Total of Payments”

disclosed in the Agreement. See Macy, 897 F.3d at 759 (“GC next argues that its failure to include

the in-writing requirement never materialized into actual harm. However, as explained, Plaintiffs

may satisfy the concreteness prong of the injury-in-fact requirement of Article III standing by

alleging that GC’s purported FDCPA violations created a material risk of harm to a

congressionally recognized interest . . . . Accordingly, having alleged such procedural violations,

Plaintiffs were not required to allege any additional harm to demonstrate the concrete injury

necessary for standing, and GC’s claim that Plaintiffs have not alleged a concrete injury because




                                                 19
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 21 of 22 PAGEID #: 108




they did not identify actual harm stemming from GC’s defective notices fails.”).

       The Motion says nothing of the harm presented by its multifaceted CLA violations

concerning Plaintiff’s payment obligations under the Agreement, or of Plaintiff’s detailed

allegations concerning such harm.12 See ECF No. 9 at 5-7. Defendant’s standing challenge thus

should be rejected out of hand. See Taylor, 2019 WL 1449622, at *7-8; Danger, 355 F. Supp. 3d

at 808; Cox v. Porsche Fin. Servs., Inc., 342 F. Supp. 3d 1271, 1283-84 (S.D. Fla. 2018) (finding

standing to assert CLA claims predicated upon insufficient disclosures).13

                                            Conclusion

       Defendant’s meritless arguments are properly suited for trial rather than the pleading stage.

The allegations here make clear the numerous ways in which the Agreement makes conflicting

and confusing payment disclosures, how such disclosures violate specific statutory and regulatory

requirements, and how they resulted in Plaintiff’s confusion over his payment obligations—

precisely the harm the CLA intends to avoid. There is more than enough specificity to put

Defendant on notice of the violations alleged. The Motion should be denied so that Plaintiff may

pursue relief both for himself and for all others in Ohio given similarly deficient leases.



12
        Plaintiff’s stated confusion and obliviousness, see ¶¶ 103-104, set this matter apart from
Eike v. Allergan, Inc., 850 F.3d 315, 318 (7th Cir. 2017) (“One cannot bring a suit in federal court
without pleading that one has been injured in some way (physically, financially—whatever) by the
defendant.”). But see ECF No. 9 at 5, 7. Moreover, the Eike decision has since been criticized for
“flip[ping] the standing inquiry inside out, morphing it into a test of the legal validity of the
plaintiffs’ claims of unlawful conduct.” Cottrell v. Alcon Labs., 874 F.3d 154, 166 (3d Cir. 2017);
see also Gustavsen v. Alcon Labs., Inc., 903 F.3d 1, 9 (1st Cir. 2018).
13
        Defendant contends that if the Court finds Plaintiff lacks standing, it should dismiss this
matter with prejudice. ECF No. 9 at 9. That is wrong. See, e.g., Revere v. Wilmington Fin., 406 F.
App’x 936, 937 (6th Cir. 2011) (“Dismissal for lack of subject-matter jurisdiction should normally
be without prejudice, since by definition the court lacks power to reach the merits of the case.”);
Pratt v. Ventas, Inc., 365 F.3d 514, 522 (6th Cir. 2004) (“[A] dismissal for lack of subject matter
jurisdiction does not operate as an adjudication on the merits for preclusive purposes.”). In any
event, as set forth above, Plaintiff has standing to assert his claims.


                                                 20
Case: 2:20-cv-04321-ALM-KAJ Doc #: 16 Filed: 10/29/20 Page: 22 of 22 PAGEID #: 109




Dated: October 29, 2020                     Respectfully submitted,

                                            /s/ H. Lee Thompson
                                            H. Lee Thompson
                                            Ohio Bar #0033251
                                            The Thompson Law Firm Co. LPA
                                            3360 East Livingston Ave., Suite 2 B
                                            Columbus, OH 43227
                                            Tel: (614) 461-9000
                                            thomlaw@msn.com

                                            Trial Attorney for Plaintiff and the proposed class

                                            Jesse S. Johnson (pro hac vice)
                                            Greenwald Davidson Radbil PLLC
                                            7601 N. Federal Hwy., Suite A-230
                                            Boca Raton, FL 33487
                                            Tel: (561) 826-5477
                                            jjohnson@gdrlawfirm.com

                                            Counsel for Plaintiff and the proposed class


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 29, 2020, I filed a copy of the foregoing through

the Court’s CM/ECF system, which will provide notice to all parties of record.

                                            /s/ H. Lee Thompson
                                            H. Lee Thompson




                                               21
